DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims status
2.	In the Amendment filed on 03/12/2021, claims 1, 8 and 15 have been amended. Therefore, claims 1-20 are currently pending for the examination.

Drawings
3.	The Examiner contends that the drawings submitted on 03/12/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 15-20 are analyzed under 35 U.S.C. 101 to determine if the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Regarding claim 15, the claim recites, “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:…… ”.
Analysis:
(1) In view of above, by disclosing “a computer-readable storage medium”, applicant has provided evidence that the claim is “a computer-readable storage medium” having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations.
(2) Specification, fig. 5, paragraph [0046], recites as follow:
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.
The same rationale applies to claims 16-20.
In view of the above analysis, claims 15-20 recites patent eligible subject matter.


 Statement of Substance of Interview 
6.	Examiner initiated the interview regarding a compact prosecution to discuss minor informalities and the allowable subject matter related with claims 1, 8 and 15. Applicant’s representative agreed to amend claims 1, 8 and 15 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-20 are be allowable with the examiner’s amendment.



                                                   Response to Amendments
7.	Applicant Remarks Made in an Amendment: see Page 8-10, filed on 03/12/2021, with respect to claims 1-20 have been fully considered and the rejections under 35 U.S.C. 103 of claims 1-20 have been withdrawn.
Applicants have amended each of independent claims 1, 8 and 15 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-20 are allowable.

   Examiner’s Amendment
8. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 8 and 15 were authorized by Applicant's representative Ishir Mehta during the examiner-initiated interview conducted on 04/27/2021.

9. The application has been amended as follows:
Claim 1 (Currently Amended): A computer-implemented method comprising: 
monitoring, by a processor, a conference between a plurality of participants, wherein each participant accesses the conference via a respective Voice over Internet Protocol (VoIP) device; 

selecting a second VoIP device that does not have an indication of a degradation of sound quality to perform a peer-to-peer test on based at least in part on a historical degradation performance of the second VoIP device; 
verifying the indication of the degradation of sound quality by analyzing the peer-to-peer test between the VoIP device that has the indication of the degradation of sound quality and the selected VoIP device that does not have an indication of a degradation of sound quality; and 
determining a corrective measure based on the indication of the degradation of sound quality and the peer-to-peer test.

Claim 8 (Currently Amended): A system comprising: 
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
monitoring, by a processor, a conference between a plurality of participants, wherein each participant accesses the conference via a respective Voice over Internet Protocol (VoIP) device; 

selecting a second VoIP device that does not have an indication of a degradation of sound quality to perform a peer-to-peer test on based at least in part on a historical degradation performance of the second VoIP device; 
verifying the indication of the degradation of sound quality by analyzing the peer-to-peer test between the VoIP device that has the indication of the degradation of sound quality and the selected VoIP device that does not have an indication of a degradation of sound quality; and 
determining a corrective measure based on the indication of the degradation of sound quality and the peer-to-peer test.

Claim 15 (Currently Amended): A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: 
monitoring, by  the processor, a conference between a plurality of participants, wherein each participant accesses the conference via a respective Voice over Internet Protocol (VoIP) device; 

selecting a second VoIP device that does not have an indication of a degradation of sound quality to perform a peer-to-peer test on based at least in part on a historical degradation performance of the second VoIP device; 
verifying the indication of the degradation of sound quality by analyzing the peer-to-peer test between the VoIP device that has the indication of the degradation of sound quality and the selected VoIP device that does not have an indication of a degradation of sound quality; and 
determining a corrective measure based on the indication of the degradation of sound quality and the peer-to-peer test.

Allowable Subject Matter
10.	In the Amendment application filed on 03/12/2021, claims 1-20 are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.

11.	The following is an examiner’s statement of reasons for allowance: 

“selecting a second VoIP device that does not have an indication of a degradation of sound quality to perform a peer-to-peer test on based at least in part on a historical degradation performance of the second VoIP device” in combination with other claim limitations as specified in claims 1, 8 and 15.
Note that the first closest prior art, SLOYER et al. (US 2012/0300646 A1), hereinafter “Sloyer”  teaches: monitoring a conference between a plurality of participants (Fig. 2, paragraphs [0030], [0036]; participant of VoIP conference 300), wherein each participant accesses the conference via a respective Voice over Internet Protocol (VoIP) device (Fig. 1-3, paragraphs [0030], [0036]; corresponding VoIP conference client); and detecting an indication (Fig. 2, paragraphs [0038]; if the session quality value is unacceptable), by a scoring system that monitors the conference (Fig. 2, paragraphs [0038]; assume that user 46 enters “6.0” as session quality threshold 430 via GUI 400), of a degradation of sound quality of at least one VoIP device being used to access the conference (Fig. 2, paragraphs [0038]; based upon the session quality threshold that corresponds to the session quality characteristic).
Note that the second closest prior art, Campion et al. (US 7,545,923 B1), hereinafter “Campion” teaches: verifying the indication (Fig. 1-3, column 2, line 12-19; example of a conference call with 4 participants) of the degradation by analyzing a peer-to-peer test (Fig. 1-3, column 2, line 12-19; peer driven search for a noisy line) between the VoIP device (Fig. 2, for e.g. A pair up with C and B pairs up with D) that has the indication of the degradation of sound quality (Fig. 1-3, column 2, line 12-19; if noise is detected on the conference call) and a VoIP device (Fig. 2, for e.g. A pair up with C and B pairs up with D) that does not have an indication of a degradation of sound quality (Fig. 1-3, column 2, line 12-19; if noise is detected (301) on the conference call and A decides (possibly after being asked by another caller)); and determining a corrective measure (Fig. 1-3, column 2, line 12-19; callers are paired up for example A pair up with C and B pairs up with D as shown) based on the indication of the degradation of sound quality and the peer-to-peer test (Fig. 1-3, column 2, line 12-19, line 23-32; disconnecting from the conference or may opt to have his or her audio input muted for the conference).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the second closest prior art, Campion teaches: selecting a VoIP device that does not have an indication of a degradation of sound quality to perform a peer-to-peer test (Fig. 2, column 2, line 23-26; audio between the paired participants are routed directly to each other; the participants are asked to identify themselves and to listen to the audio quality of the other participant). Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 








Citations of Pertinent Prior Art 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Lee (US 10,616, 304 B2) entitled: "	AUDIO DEGITTERING USING DELAY STANDARD DEVIATION "
• ASSEM et al. (US 2015/0156324 A1) entitled: "QUALITY OF EXPERIENCE DETERMINING FOR MULTI-PARTY VOIP CONFERENCE CALLS THAT ACCOUNT FOR FOCUS DEGRADATION EFFECTS"
• Ireland et al. (US 10,244,104 B1) entitled: "SOUND-BASED QUALITY DETECTOR"
• Gupta et al. (US 2018/0034581 A1) entitled: "QUALITY OF SERVICE ASSESSMENT FOR CONFERENCES"
• Groenjes et al. (US 8,467,321 B1) entitled: "REAL TIME VOICE QUALITY STATISTICS IN AUDIO TELECONFERENCING"

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/            Primary Examiner, Art Unit 2414